Citation Nr: 1400203	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1983, February 1990 to December 1990, from May 1991 to April 1992, and May 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  The file was later transferred to the RO in Houston, Texas.

A rating action in January 2013 granted service connection for traumatic brain injury, and post traumatic headaches.  This rating decision is considered a full grant of this issue on appeal, and this claim is no longer before the Board.

The Veteran testified in September 2013 at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  At the hearing he confirmed that the TBI and headaches claims were satisfied by the January 2013 rating decision.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right shoulder disability, to include degenerative disease of the ACL joint, is not shown to have been manifested in service and is not otherwise attributable to his active military service.

2.  The Veteran's currently diagnosed lumbar spine disability, to include mild age acquired facet arthritis, is not shown to have been manifested in service and is not otherwise attributable to his active military service.

3.  The Veteran's currently diagnosed cervical spine disability, to include degenerative disk disease (DDD), is not shown to have been manifested in service and is not otherwise attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right shoulder disability, to include degenerative disease of the ACL joint, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for a lumbar spine disability, to include mild age acquired facet arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for an award of service connection for a cervical spine disability, to include degenerative disk disease (DDD), have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant private and VA treatment records.  

The Veteran was also provided with VA examinations in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Background

The Veteran asserts that he has right shoulder, back, and neck disabilities manifested as a result of injuries in service.  Specifically, he reports being injured in a 1980 jeep accident.  He also reports injuring his right shoulder on several occasions during National Guard duty, including while loading tents in May 1992.

The service entrance examination in September 1978 was normal.  

Service treatment records record a May 1980 motorbike accident resulting in abrasions to the right hand.

In an October 1980 accident a jeep the Veteran was driving overturned.  He suffered lacerations of the scalp, headaches, a concussion and, what was suspected to be a mild compression fracture of L1 since he complained of pain in the area and spine.  X-rays of the cervical, thoracolumbar, and lumbar spine however were all normal.  The diagnoses were R/O spinal fracture; and, R/O concussion.  He underwent 4 months of therapy and gradually improved and he was returned to duty.

In May 1982 the Veteran reported a two-week history of neck pain upon rotation.  Range of motion of the neck was normal.

January to March 1983 records reflect lower back pain with walking and bending, as well as neck pain.  X-rays were normal.  Mild lumbar and cervical spine fasciitis was diagnosed.

The March 1983 separation examination results noted normal back and neck, though the report of medical history reflects recurrent back pain.

A June 1999 National Guard record notes a report of complaints of back and neck pain after moving some boxes.  He was seen at the Long Beach VAMC and returned to duty.

In September 2004, the Veteran filed a claim for several conditions including  right shoulder, low back, and cervical spine disorders.

In a deferred rating decision date in August 2009, the Veteran reported injuring his right shoulder while driving during National Guard training in June 1999.  

A December 2009 Yuma Regional Medical Center letter notes there were no records of treatment of the Veteran from 1998 to the present time.

During his September 2013 Board hearing, the Veteran reported that he first sought treatment for his claimed conditions in the past year.  He reported no treatment from outside doctors for his right shoulder (hearing transcript, p. 9.).  He did not seek treatment from a physician for his neck, back, or shoulder for about 10 years after service because he was unaware he was eligible for treatment.  He self medicated with over the counter medications.  

In December 2011, the Veteran was afforded VA examination.  The examiner noted the October 1980 Jeep accident in which the Veteran injured his low back and neck.  He also noted a report of a June 1999 right shoulder strain while driving during a period of inactive National Guard duty.  There were no VA or private treatment records of this right shoulder strain injury.  The examiner also noted that the Veteran filed a Workmen's compensation claim in December 1999 for a torn rotator cuff and a cervical strain.   

The Veteran described sharp pain with movement of the lumbar spine, primarily with flexing.  He used Motrin, flexoril, and gabapentin.  There was no evidence of flare ups, motion limited by pain, additional loss of motion with repetition, or functional loss.  There was no tenderness to palpitation, guarding, muscle atrophy, radicular pain, neuropathy, or scars.  Imaging studies revealed no vertebral fractures or other significant findings.   The diagnosis was mild age acquired arthritis of facets of the lumbar spine.   

The cervical spine examiner noted that the Veteran's pain syndrome appeared to be somewhat somatic.  In watching him passively, he demonstrated good range of motion without indications of discomfort.  However when examined he refused full ROM.  The examiner noted that there was some DDD of the cervical spine and that this could be a source of pain but not to the extent of loss of motion.  The Veteran also had some minor degeneration in the lumbar spine; however it would not cause the limited ROM or the discomfort he indicated.  The diagnosis of DDD cervical spine was made.  The examiner noted the Veteran demonstrated Waddell's signs.  

Regarding the right shoulder, the diagnosis was ACL joint arthritis.  However most of the symptomatology of the right shoulder appeared to be related to muscle spasms from the neck.  He had a full ROM of the ACL joint without pain.  There was no locking, guarding, or ankylosis.  Muscle strength was 5/5.  X-rays revealed degenerative disease, right ACL joint, with no symptoms or functional loss.

The examiner opined that the claimed conditions were less likely as not incurred in or caused by the claimed in-service injuries, events, or illness.  The examiner reasoned that the Veteran had been in a jeep accident where he was thrown from the jeep and landed in sand.  His main concern at that time was the lumbar spine.  Lumbar and cervical examinations were both normal.  X-rays were also normal.  He was seen several other times for minor lumbar strain, and minor cervical muscle strain.  The examiner noted no evidence of the Veteran ever being seen for his right shoulder.  There were no current medical records dated until 2006.  National Guard records from the early 1990s show no neck, back or shoulder complaints.  There is no indication of chronic ongoing neck, back, or shoulder complaints not related to episodes of minor strain and these were specific to minor injuries.

Analysis 

Based on the foregoing, the Board finds that entitlement to service connection for the claimed right shoulder, lumbar spine, and cervical spine disabilities is not warranted in this case.  Here, the Veteran has been diagnosed with right shoulder, lumbar spine, and cervical spine disabilities.  However, the VA examiner extensively examined both the Veteran and his claims file and have found that these current conditions are not related to the Veteran's military service or any incident therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

As the record indicates arthritis of the lumbar spine, a chronic disease, an award of service connection is possible based on continuity of symptomatology.  In this regard, the Veteran reported a history of recurrent back pain at his March 1983 separation examination.  However, objective findings were normal at that time.  Moreover, the Veteran denied back pain in subsequent reports of medical history, to include in March 1989 and May 1991.  Thus, despite his testimony that he did have continuous symptoms that he treated with over the counter medications, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Thus, service connection for lumbar arthritis on this basis is not warranted.  Moreover, as the claimed the neck and cervical spine disorders are not chronic diseases (i.e., no arthritis shown), then continuity alone cannot enable service connection for those disorders.

The Veteran has contended on his own behalf that his claimed disabilities are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders are complex medical questions, beyond the competency of a layperson.  The Board further finds that the questions regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of no probative value as he is not competent to opine on such complex medical questions.  

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of degenerative disease of the right shoulder, lumbar spine, and cervical spine, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a) , so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307  and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply. 38U.S.C.A. § 5107(b).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claims of service connection for right shoulder, lumbar spine, and cervical spine disabilities.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


